        Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 1 of 9




         IN THE UNITED STATES DISTRICT COURT FOR THE
               MIDDLE DISTRICT OF PENNSYLVANIA


BRYAN GLYNN,                  :                     JURY TRIAL DEMANDED
    Plaintiff                 :
                              :
    v.                        :
                              :
SHAMROCK COMMUNICATIONS, INC. :
    Defendant.                :                     No.: 3:19-CV-1741

                    JOINT CASE MANAGEMENT PLAN

      The parties to this action, Bryan Glynn, by and through his attorney, Richard

Liebowitz, Esq., and Shamrock Communications, Inc., by and through its attorney,

J. Timothy Hinton, Jr., and Haggerty Hinton & Cosgrove LLP, file this Joint Case

Management Plan.

1.0   Principal Issues

      1.1 Separately for each party, please give a statement summarizing this case:

            1.1.1        By plaintiff(s):     Plaintiff anticipates amending the
                         complaint to add The Scranton Times, L.P. as the correct
                         Defendant. The Scranton Times, L.P. used Plaintiff’s
                         photograph      without      plaintiff’s    permission     or
                         authorization. Plaintiff asserts that the use was willful and
                         a seeks statutory damages and attorney’s fees.

            1.1.2        By Defendants: Shamrock Communications, Inc.
                         did not own or operate the website
                         http://rock107.com. Defendant did not reproduce or
                         display Plaintiff’s photograph of a cigar nor does it
                         know whether Plaintiff has a valid copyright of the
                         photo at issue.
        Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 2 of 9




      1.2   The facts the parties dispute are as follows:
            (a) Whether Defendant used a photograph owned by Plaintiff.
            (b) Whether Defendant used a photograph that Plaintiff has a valid
                copyright on.

            agree upon are: None.

      1.3   The legal issues the parties dispute are as follows: None.

            agree upon are:

            (a) Whether Defendant violated the Copyright Act, 17 U.S.C. § 101 et
                seq.
            (b) Whether Defendant committed “willful infringement” of Plaintiff’s
                photograph.
            (c) Did Plaintiff suffer actual damages or lost profits due to Defendant’s
                copyright infringement?
            (d) What amount of statutory damages is Plaintiff entitled to?

      1.4   Identify any unresolved issues as to service of process, personal
            jurisdiction, subject matter jurisdiction, or venue: None.

      1.5   Identify any named parties that have not yet been served: None.

      1.6   Identify any additional parties that:

            Plaintiff(s) intends to join: The Scranton Times, L.P.

            Defendant(s) intend to join: None.

      1.7   Identify any additional claims that:

            Plaintiff intends to add: None.

            Defendants intend to add: None.

2.0   Disclosures

      The undersigned counsel certify that they have made the initial disclosures
                                         2
        Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 3 of 9




required by Federal Rule of Civil Procedure 26(a)(1) or that they will do so within
the time provided by that rule.

     2.1 Separately for each party, list by name and title/position each person
whose identity has been disclosed.

             2.1.1 Disclosed by Plaintiff:

     Name                                    Title/Position

     Bryan Glynn                             Plaintiff


             Disclosed by Defendant:

      Name                                    Title/Position

      John Nicodem                            Senior Marketing Consultant
                                              Times-Shamrock
                                              (Liability and Damages)

      Mark Hoover                             Marketing Director –
                                              Times-Shamrock
                                              (Liability and Damages)

      J.J. Fadden                             Owner of BigHouse Tobacco Outlet
                                              (Liability and Damages)

      Jefferson Palmer                        General Manager of WZBA Radio
      (a.k.a Jefferson Ward)                  Station in Baltimore, MD owned by
                                              Shamrock Communications, Inc.
                                              (Liability and Damages)

      James Lewandowski                       CEO for Times-Shamrock
                                              (Liability and Damages)

      Terry Dietz                             General Manager for NEPA Radio,
                                              Digital & Outdoor
                                              (Liability and Damages)


                                         3
        Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 4 of 9




      Representative of Alec Bradley         To testify about any Licenses issued
      Cigar Distributions Inc.               for images of its products and the
                                             cigar allegedly photographed by
                                             Plaintiff.
                                             (Liability and Damages)

3.0   Early Motions

       Identify any motion(s) whose early resolution would likely have a significant
effect either on the scope of discovery or other aspects of the litigation:

      Nature of Motion          Moving Party              Anticipated Filing Date

      None.

4.0           Discovery

         4.1 Briefly describe any discovery that has been completed or is in
progress:

      By Plaintiff(s): Plaintiff served Interrogatories and Requests for Production
of Documents on November 4, 2019.


      By Defendant(s): Defendant’s Requests for Production of Documents (Set I)
was served on 10/31/2019.

      4.2 Describe any discovery that all parties agree should be conducted,
indicating for each discovery undertaking its purpose or what kinds of information
will be developed through it (e.g., “plaintiff will depose Mr. Jones, defendant's
controller, to learn what defendant's revenue recognition policies were and how they
were applied to the kinds of contracts in this case”):

Plaintiff will depose a representative of Shamrock Communications, Inc.

Defendant will depose Plaintiff, a representative of the Alec Bradley Cigar Company
and J.J Fadden.

      4.3 Describe any discovery that one or more parties want(s) to conduct but
to which another party objects, indicating for each such discovery undertaking its
                                         4
         Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 5 of 9




purpose or what kinds of information would be developed through it:

Defendant objects to Plaintiff’s discovery requests for Defendant’s net worth
information and the revenue of Defendant at this stage. This is punitive damage
discovery which is premature. Defendant also objects to Plaintiff’s requests for
Defendant to produce licenses or copyrights for all images it uses in its business.

       4.4 Identify any subject area limitations on discovery that one or more
parties would like imposed, at the first stage of or throughout the litigation:

None, other than those stated in 4.3 above.

       4.5 For each of the following discovery tools, recommend the per-party or
per-side limitation (specify a number) that should be fixed, subject to later
modification by stipulation or court order on an appropriate showing (where the
parties cannot agree, set forth separately the limits recommended by plaintiff(s) and
by defendant(s)):

      4.5.1    depositions (excluding experts) to be taken by:

               Plaintiff(s): 10.               Defendant(s): 10.

      4.5.2 interrogatories to be served by:

               Plaintiff(s): 30.               Defendant(s): 30.

      4.5.3    document production requests to be served by:

               Plaintiff(s): 50.               Defendant(s): 50.

      4.5.4    requests for admission to be served by:

               Plaintiff(s): 20.               Defendant(s): 20.




                                         5
         Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 6 of 9




      4.6    Discovery of Electronically Stored Information

                   Counsel certify that they have conferred about the matters
addressed in M.D. Pa. LR 26.1 and that they are in agreement about how those
matters will be addressed in discovery.

                   Counsel certify that they have conferred about the matters
addressed in M.D. Pa. LR 26.1 and that they are in agreement about how those
matters will be addressed in discovery with the following exceptions:

5.0   Protective Order

      5.1 If entry of a protective order is sought, attach to this statement a copy
of the proposed order. Include a statement justifying the propriety of such a
protective order under existing Third Circuit precedent.

      None at this time.

      5.2 If there is a dispute about whether a protective order should be entered,
or about certain terms of the proposed order, briefly summarize each party's position
below:

6.0   Scheduling

      6.1    Final date for joining additional parties:

      2/1/2020 Plaintiff(s)

      2/1/2020 Defendant(s)

      6.2    Final date for amending pleadings:

      3/1/2020 Plaintiff(s)

      3/1/2020 Defendant(s)

      6.3    All fact discovery commenced in time to be completed by:

             6/1/2020


                                          6
        Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 7 of 9




      6.4   All potentially dispositive motions should be filed by: 9/1/2020.

      6.5   Reports from retained experts due:

                 7/1/2020 Plaintiff

                 8/1/2020 Defendants

      6.6   Supplementations due: N/A

      6.7   All expert discovery commenced in time to be completed by:

            10/1/2020

      6.8   This case may be appropriate for trial in approximately:

               240 Days from the date of filing of the action in this court
             X 365 Days from the date of filing of the action in this court
               Days from the date of filing of the action in this court

      6.9      Suggested Date for the final Pretrial Conference:

               11/2020 (month/year)

            6.10 Suggested Date for Trial:

               1/2021 (month/year)

7.0   Certification of Settlement Authority
      (All Parties Shall Complete the Certification)

      I hereby certify that the following individual(s) have settlement authority.

        For Plaintiff:

        Name: Bryan Glynn
        Title: Plaintiff
        Address: 8401 Lagerfeld Drive, Land O’ Lakes Florida 34637



                                         7
         Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 8 of 9




         For Defendant:

         Name: James Lewandowski
         Title: CEO
         Address: 149 Penn Avenue, Scranton, PA 18503
         Daytime Telephone: (570) 348-9100

8.0 Alternative Dispute Resolution ("ADR")

      8.1 Identify any ADR procedure to which this case already has been
assigned or which the parties have agreed to use.

             ADR procedure mediation

             Date ADR to be commenced 2/1/2020
             Date ADR to be completed ____________________

     8.2 If the parties have been unable to agree on an ADR procedure, but one
or more parties believes that the case is appropriate for such a procedure, identify
the party or parties that recommend ADR and the specific ADR process
recommended:

       8.3 If all parties share the view that no ADR procedure should be used in
this case, set forth the basis for that view:

9.0   Consent to Jurisdiction by a Magistrate Judge

       Indicate whether all parties agree, pursuant to 28 U.S.C. § 636(c)(1), to have
a magistrate judge preside as the judge of the case with appeal lying to the United
States Court of Appeals for the Third Circuit:

      All parties agree to jurisdiction by a magistrate judge of this court:

       X Y       N.

     If parties agree to proceed before a magistrate judge, please indicate below
which location is desired for the proceedings: n/a.

      X Scranton/Wilkes-Barre
      ___ Harrisburg
                                          8
          Case 3:19-cv-01741-KM Document 10 Filed 12/03/19 Page 9 of 9




10.0      Other Matters

        Make any other suggestions for the case development process, settlement, or
trial that may be useful or necessary to the efficient and just resolution of the dispute.

       None.

11.0      Identification of Lead Counsel

      Counsel shall be registered users of the court’s Electronic Case Files System
(ECF) and shall file documents electronically in accordance with the Local Rules of
Court and the Standing Order RE: Electronic Case Filing Policies and Procedures.
Electronic filing is required unless good cause is shown to the Chief Judge why
counsel cannot comply with this policy. Any request for waiver of electronic filing
must be filed with the Clerk’s Office prior to the case management conference. The
Chief Judge may grant or deny such request.

      Identify by name, address, and telephone number lead counsel for each party.
Also please indicate ECF User status below.

Dated: December 3, 2019                      /s/Richard Liebowitz
                                             Richard Liebowitz
                                             Attorney(s) for Plaintiff(s)

                                                    ECF User(s)
                                                    Waiver Requested (as separate document)
                                                    Fed.R.Civ.P.7.1(statement filed if necessary)*


Dated: December 3, 2019                      /s/J. Timothy Hinton, Jr.
                                             J. Timothy Hinton, Jr.
                                             Attorney for Defendant

                                                    ECF User(s)
                                                    Waiver Requested (as separate document)
                                                    Fed.R.Civ.P.7.1(statement filed if necessary)*
*Fed.R.Civ.P.7.1 requires a nongovernmental corporate party to file a statement with the initial
pleading, first entry of appearance, etc., that identifies any parent corporation and any publicly
held corporation that owns 10% or more of its stock, or state there is no such corporation.


                                                9
